
	

113 HR 1156 RH: To authorize the Secretary of the Interior to adjust the boundary of the Stephen Mather Wilderness and the North Cascades National Park in order to allow the rebuilding of a road outside of the floodplain while ensuring that there is no net loss of acreage to the Park or the Wilderness, and for other purposes.
U.S. House of Representatives
2013-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 45
		113th CONGRESS
		1st Session
		H. R. 1156
		[Report No.
		  113–69]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 14, 2013
			Mr. Hastings of
			 Washington introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			May 17, 2013
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		
			
		
		A BILL
		To authorize the Secretary of the Interior
		  to adjust the boundary of the Stephen Mather Wilderness and the North Cascades
		  National Park in order to allow the rebuilding of a road outside of the
		  floodplain while ensuring that there is no net loss of acreage to the Park or
		  the Wilderness, and for other purposes.
	
	
		1.FindingsCongress finds as follows:
			(1)In 1988, 93 percent of the North Cascades
			 National Park Complex was designated the Stephen Mather Wilderness.
			(2)A
			 road corridor was deliberately excluded from the wilderness designation to
			 provide for the continued use and maintenance of the upper Stehekin Valley
			 Road.
			(3)The upper Stehekin
			 Valley Road provides access to Stephen Mather Wilderness trailheads and North
			 Cascades National Park from the Lake Chelan National Recreation Area.
			(4)Record flooding in
			 1995 and again in 2003 caused severe damage to the upper Stehekin Valley Road
			 and led to the closure of a 9.9-mile section of the road between Car Wash Falls
			 and Cottonwood Camp.
			(5)The National Park
			 Service currently does not have the flexibility to rebuild the upper Stehekin
			 Valley Road away from the Stehekin River due to the current location of the
			 non-wilderness road corridor provided by Congress in 1988.
			(6)It is a high
			 priority that the people of the United States, including families, the
			 disabled, and the elderly, have reasonable access to the National Parks system
			 and their public lands.
			(7)The 1995 Lake
			 Chelan National Recreation Area General Management Plan calls for retaining
			 vehicle access to Cottonwood Camp.
			(8)Tourism associated
			 with the North Cascades National Park Complex is an important part of the
			 economy for rural communities in the area.
			(9)Additional
			 management flexibility would allow the National Park Service to consider
			 retention of the upper Stehekin Valley Road in a manner that provides for no
			 net loss of wilderness.
			2.Authorization for
			 boundary adjustmentsThe
			 Washington Park Wilderness Act of 1988 (Public Law 100–668) is amended by
			 inserting after section 206 the following:
			
				207.Boundary
				adjustments for road
					(a)In
				generalThe Secretary may
				adjust the boundaries of the North Cascades National Park and the Stephen
				Mather Wilderness in order to provide a 100-foot-wide corridor along which the
				Stehekin Valley Road may be rebuilt—
						(1)outside of the
				floodplain between milepost 12.9 and milepost 22.8;
						(2)within the boundaries of the North Cascades
				National Park; and
						(3)outside of the
				boundaries of the Stephen Mather Wilderness.
						(b)No net loss of
				landsThe boundary adjustments made under this section shall be
				such that equal acreage amounts are exchanged between the Stephen Mather
				Wilderness and the North Cascades National Park, resulting in no net loss of
				acreage to either the Stephen Mather Wilderness or the North Cascades National
				Park.
					.
		
	
		May 17, 2013
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
